Ogden, J.
Judgment by default with a writ of inquiry was entered in this cause in 1858, and the cause was then continued from term to term for several' years, not specifically indicated by the record, when a jury was empanneled, and the cause Was submitted to the jury under the charge of the court, and a verdict and judgment were rendered.
*650It may be presumed that this judgment was rendered at the spring term, 1868, notwithstanding, through the great carelessness of the cleric, it bears no date; as at that time a motion for a new trial was sustained, without any question being raised as to the motion not being filed in time.
This motion for a new trial was granted “upon payment of cost by plaintiff.” This was most clearly a conditional judgment, as no new trial was to be granted unless the costs were paid; and in Secrest v. Best, 6 Texas, 200, the court held that all such conditional judgments are null and void. But in the ease of Gorman v. McFarland, 13 Texas, 237, the court modified the opinion delivered in Secrest v. Best, and held that a conditional new trial was not absolutely void, hut that a party wishing to take advantage of it must do so on or before the next term of the court; and in that case the court say. “ the passing of a term at which the objection ought to have been made should be regarded as a waiver of the objection.”- Had this decision never been made, we might be inclined to follow the more certain and logical rule enunciated in Secrest v. Best, but we are not now willing to call into question the able authority upon which the modification rests.
In this cause the new trial was granted at the Spring term, 1868, and at the Spring term, 1869, the defendant by counsel moved to set aside and vacate the order granting a new trial, and the court sustained the motion, and set aside and vacated all proceedings since the rendition of the judgment
In December, 1870, the plaintiff again moved to set aside the last order and reinstate the cause on the docket for a new trial; this motion was overruled by the court, and from the rulings herein 'the plaintiff has appealed. It is believed to be a well settled principle, that the granting a new trial in a cause is to -reinstate it on the docket as though no trial'had been had; and the cotirt has no more authority to set aside an order for a new trial made at a previous term, than it has to strike any other *651cause from the docket. Such an order or judgment would he- ai mere nullity, and therefore, under the authority of Gorman v. McFarland, we do not hesitate to say that it was erroneous for the court to entertain the motion of defendant to set aside the order granting a new trial, and the order sustaining, the motion is null and void; and that the motion of 1870, by the plaintiff, to reinstate the case on the docket, was a legitimate and proper motion, and should have been sustained by the court. And as the motion to reinstate the cause, filed in 1870, was legitimate, it follows, as a matter of course, that appellee’s motion to dismiss the cause from the docket cannot be sustained.
The judgment of the district court, entered in- December, 1870-in this cause, as well as the judgment of the Spring, term, I860, vacating the new trial, are reversed and the cause reinstated on the docket for trial.
Ordered accordingly.